Per Freeman J.
reversing.
1. Railroads — Stopping at Way-Stations. A conductor agreeing to put a passenger off at a place not a regular station, is bound to stop the train at that place, so that the passenger can get off in safety, even though his ticket is only to the last station passed before reaching it, additional fare being receivable if demanded. Citing W. R. R. Co. vs Young. 51 Ga., 489; 5 Waite. Oct. and Def., 812.
2. Same — Leaping from Moving Train. For a-passenger to leap from a moving train, about to pass his station, is contributory negligence, which, however, will not always bar the action, and it is error to instruct the jury that the plaintiff ¡was not negligent, if, when he leaped from the train he honestly believed, it had stopped, the Company not being responsible for the passenger’s mistake. Citing Thompson, Carriers of Passengers, 267.